Title: From Thomas Jefferson to Lucy Ludwell Paradise, 10 July 1786
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris July 10. 1786.

I have duly received the favour of your letter by Doctr. Bancroft and am sensible of the honour of the confidence you are pleased to repose in me. I wish it were in my power, more than it is, to promote those measures which the interests of your family seem to require. I have taken the liberty of writing to Mr. Paradise on the subject, a liberty greater than perhaps could be justified. Were my right to interfere to be measured by my good wishes, it would indeed be boundless. Dr. Bancroft and myself think that would Mr. Paradise take a flying trip to this place we could aid him in his determinations as to what is best to be done. It is not too late for the present season; the expence of the journey to him, coming as a single person, would be small, and perhaps might be compensated by your care at home. I submit this proposition to your better judgment. If you approve it, you will of course give it the weight of your influence. I pray you to present my respect to Miss Paradise and to be assured of the esteem with which I have the honor to be Dear Madam your most obedient and most humble servant,

Th: Jefferson

